                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION

DANIEL WAYNE COLLINS                        :         DOCKET NO. 19-cv-01040
    REG. # 12546-035                                      SECTION P

VERSUS                                      :         JUDGE JAMES D. CAIN, JR.


RODNEY MYERS, WARDEN                        :         MAGISTRATE JUDGE KAY

                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [Rec. 13] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that this petition be DENIED

and DISMISSED WITH PREJUDICE, as lacking merit.

      THUS DONE AND SIGNED in chambers, on this 25th day of March, 2020.




                          __________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
